Modified as Affirm and Opinion Filed July 12, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00287-CR
                                     No. 05-12-00288-CR

                           THOMAS ALVIN SCHULZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                     Trial Court Cause Nos. F10-00500-J, F11-00343-J

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Evans
                                  Opinion by Justice Bridges

       Thomas Alvin Schulz waived a jury and pleaded guilty to credit card abuse and theft of

property from an elderly person valued at $500. See TEX. PENAL CODE ANN. § 31.03(a), (e)(3),

(f)(3)(A), 32.31(b), (d) (West 2011 & Supp. 2012). Pursuant to plea agreements, the trial court

deferred adjudicating guilt, placed appellant on five years’ community supervision, and assessed

a $1,000 fine and $85,506.22 in restitution in each case. In his sole issue on appeal, appellant

challenged the sufficiency of the evidence to support the amount of restitution ordered. In our

opinion of September 19, 2012, we sustained appellant’s issue, set aside the trial court’s
restitution orders, and ordered the trial court to conduct a hearing to determine the proper amount

of restitution.

        On February 21, 2013, we reinstated the appeals and adopted the trial court’s findings

that the parties reached an agreement regarding the amount of restitution. We have received

supplemental records containing the amended community supervision condition that orders

appellant to pay $45,000 in restitution. Accordingly, we modify the trial court’s judgments to

reflect the restitution amount is $45,000 in each case. See TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30

(Tex. App.─Dallas 1991, pet. ref’d).

        As modified, we affirm the trial court’s judgments.


Do Not Publish
TEX. R. APP. P. 47
120287F.U05
 
                                                       /David L. Bridges/
                                                       DAVID L. BRIDGES
                                                       JUSTICE
 
 




                                                ‐2‐ 
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


THOMAS ALVIN SCHULZ, Appellant                        Appeal from the Criminal District Court
                                                      No. 3 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-00287-CR         V.                         F10-00500-J).
                                                      Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                          Justices Francis and Evans participating.



     Based on the Court’s opinion of this date, the trial court’s order of deferred adjudication
is MODIFIED as follows:

       The section entitled “Restitution” is modified to show “$45,000.”

       As modified, we AFFIRM the trial court’s order of deferred adjudication.



       Judgment entered July 12, 2013



                                                      
                                                      
                                                      
                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE




                                              ‐3‐ 
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


THOMAS ALVIN SCHULZ, Appellant                        Appeal from the Criminal District Court
                                                      No. 3 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-00288-CR         V.                         F11-00343-J).
                                                      Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                          Justices Francis and Evans participating.



     Based on the Court’s opinion of this date, the trial court’s order of deferred adjudication
is MODIFIED as follows:

       The section entitled “Restitution” is modified to show “$45,000.”

       As modified, we AFFIRM the trial court’s order of deferred adjudication.



       Judgment entered July 12, 2013



 
 
 
                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE
 
 


                                              ‐4‐